Decree affirmed. The issue is whether the intestate, on the day before
he went to a hospital for a second operation for cancer, made to the respondent Isaacs a completed gift of a savings bank deposit. There was evidence that Mrs. Isaacs had done favors for the intestate, and that he had expressed an intention of doing something for her. There was evidence from Mrs. Isaacs, from her daughter, and from an apparently disinterested person who testified that the intestate had asked him to be present as a witness, that the intestate handed the bank book to Mrs. Isaacs with the statement, in substance, that he was making a gift of it to her. There was evidence that she accepted and retained the book. If this evidence was true there was a completed gift. Mangan v. Howard, 238 Mass. 1, 5. Millett v. Temple, 280 Mass. 543, 549. Gowell v. Twitchell, 306 Mass. 482, 487. Greeley v. Flynn, 310 Mass. 23, 26. Evidently the judge, who saw and heard the witnesses, believed it. We cannot say that he was plainly wrong. Nothing would be gained by a further detailed statement of the evidence. There is no merit, especially at this stage of the case, in the highly technical arguments based upon the wording of the pleadings.